Citation Nr: 1233874	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to September 1971. He died in  2008. The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The RO denied the Appellant's claim of entitlement to service connection for cause of death as well as three (3) claims of entitlement to service connection for accrued benefits purposes. 

The accrued benefits claims were for service connection for bilateral hearing loss, bilateral tinnitus, and lung cancer due to herbicide exposure. However, the Appellant submitted a June 2010 written statement to the Cleveland RO requesting that the appeals as to hearing loss and tinnitus be withdrawn. As the written request was received prior to the certification of her appeal to the Board, those issues are withdrawn and not before the Board. 38 C.F.R. § 20.204(b)(3) (2011). 

The RO certified the remaining accrued benefits claim - entitlement to service connection for lung cancer - to the Board in August 2010. However, review of the claims file reflects that the Appellant did not submit a notice of disagreement (NOD) on that issue. Specifically, the RO issued a June 2008 rating decision denying all of the Appellant's claims and she responded with two (2) NODs, submitted in June and July 2008. Each NOD stated that she disagreed with the June 2008 decision "denying service connection for hearing loss, tinnitus, and service-connected death due to Agent Orange exposure resulting in cancer." An appeal to the Board consists of a timely NOD in writing and, after an SOC has been furnished, a timely filed substantive appeal. 38 C.F.R. §§ 20.200. While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with a specific determination of the RO and a desire for appellate review. 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002);  Andre v. Principi, 301 F.3d 1354, 1360 (Fed.Cir. 2002) (quoting Ledford v. West, 136 F.3d 776, 780 (Fed.Cir. 1998)). 

The Appellant's June and July 2008 statements are NODs, but they do not encompass the Veteran's claim for service connection for lung cancer that was pending at his time of death. As that claim was not properly appealed, it is not before the Board and is not reflected on the title page. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). The sole issue on appeal is entitlement to service connection for the cause of the Veteran's death, claimed as esophageal-duodenal cancer due to herbicide exposure.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal. A review of the virtual file revealed no additional documents pertinent to the current appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

As the claims file reflects that the Appellant has not received legally adequate notice, records remain outstanding, and a medical opinion is warranted, the claims file must be remanded in accordance with VA's duty to assist.

The Appellant filed a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits in January 2008 and VA sent her a Veterans Claims Assistance Act (VCAA) notice letter in March 2008. Although the letter did inform the Appellant of the generally applicable VCAA provisions regarding VA's duty to notify and assist, as well as the general elements required to substantiate DIC claims, the notice did not comply with the law: 

In claims for DIC benefits, appropriate notice from the RO to the Appellant must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet.App. 342, 352-53 (2007). 

The March 2008 notice did not indicate whether or not the Veteran was service connected for any conditions at the time of his death. Further, the Appellant was not notified as to how VA assigns disability ratings and effective dates. See Dingess v. Nicholson, 19 Vet.App. 473 (2006).

In addition to the duty to notify, the VCAA requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The claims file reflects some of the Veteran's service treatment records - specifically, his enlistment and separation examinations, accompanying self-reports of medical history, and some dental treatment records. However, the record does not reflect that VA made appropriate attempts to obtain the remainder of his service records (38 C.F.R. § 3.159(c)(2)), issued a formal finding of unavailability (38 C.F.R. § 3.159(e)), or subsequently advised the Appellant that alternative forms of evidence could be developed to substantiate her claim pursuant to Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992). The RO/AMC must provide the Appellant with legally adequate notice.



Further, the Board's review of the claims file indicates that pertinent VA treatment records remain outstanding. No VA treatment records dated prior to May 3, 2006 appear in the claims file except for a single page of handwritten treatment notes reflecting that the Veteran received VA health care in September and December 1983 and January 1984. The December 1983 note references an Agent Orange examination that is not of record and the Veteran wrote to VA in March 1984 and reported that he would be receiving follow-up care from the VA Medical Center (VAMC) in Toledo, Ohio in June 1984. While this case is in remand status, the RO/AMC must take appropriate steps to obtain all outstanding records of VA treatment and associate them with the claims file.

As a private medical record states that the Veteran had "been on disability since 2001," the claims file indicates that he may have been receiving benefits from the Social Security Administration (SSA). No SSA records appear in the file. The RO/AMC must take appropriate steps to attempt to obtain any relevant records on which any grant of benefits was based. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009)(holding that VA's duty to assist was limited to obtaining relevant SSA records and defining relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim"); Voerth v. West, 13 Vet.App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

The Appellant submitted a June 2008 statement requesting  a medical explanation for the RO's denial of her claim for service connection for the Veteran's death. In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not require the Secretary of VA to assist claimants in obtaining medical opinions or examinations for every DIC claim since 38 U.S.C.A. § 5103A(d)  is explicitly limited to claims for disability compensation (service connection) and does not pertain to DIC claims. Id. However, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Court held that 38 U.S.C. § 5103A(a)  only excuses VA from making reasonable efforts to provide an examination in the context of a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim. 

Here, service records reveal that that Veteran served in Vietnam. Veterans serving in Vietnam during the time he served are presumed to have been exposed to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(iii). Such exposure entitles veterans to service connection for diseases listed in 38 C.F.R. § 3.309(e). Although esophageal-duodenal cancer is not listed in the pertinent regulation, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The presumptive disorders are established through appropriate research and coordination based on studies performed by the National Academy of Sciences  (NAS). When NAS does not find such a presumptive connection, the law provides that "presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid." 38 C.F.R. § 3.303(d). 

The Appellant contends that the Veteran's gastroesophageal cancer resulted from his (presumed) in-service inhalation of Agent Orange and his death certificate states that there was "possibly Agent Orange contribution." A medical opinion is warranted.

Accordingly, the case is REMANDED to the RO/AMC for the following action:



1. Afford the Appellant an additional opportunity to submit any information that is not evidenced by the current record. If the Appellant identifies any non-VA records pertinent to the claim on appeal, provide her with the necessary authorizations for their release. Make at least two (2) attempts to obtain records from each identified source. Associate any available records with the claims folder and notify the Appellant if any records sought were unavailable. 

2. While providing the Appellant with the opportunity to submit additional information, ensure that she receives notice meeting the requirements of Dingess and Hupp (cited to above): 

a. Provide notice meeting the requirements of Hupp (cited to above) in regard to the need to inform a DIC claimant of (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected; and 

b. Ensure that this notice also includes information in compliance with Dingess (cited to above), as to the assignment of effective dates.

3. Attempt to locate the Veteran's complete active duty service records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

If no additional records can be located, make a formal finding as to their unavailability and, as required by 38 C.F.R. § 3.159(e), inform the Appellant of the status of the records. Advise her that alternative forms of evidence can be developed to substantiate her claim. Dixon, 3 Vet.App. at 263-264.

4. Obtain records of any VA care provided to the Veteran prior to May 3, 2006. If any of the records do not, due to their age, appear in the Compensation and Pension Records Interchange (CAPRI), take appropriate steps to obtain any retired hardcopy treatment records - NOTE that the Veteran has reported receiving an Agent Orange examination in 1983 and VA treatment in Toledo, Ohio in 1984. Obtain all available records and associate them with the claims folder. If unsuccessful in obtaining any VA treatment records, inform the Appellant of the status of those records and provide her an opportunity to submit any copies in her possession.

5. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Appellant so she can submit any copies of such documents in her possession.

6. After the above has been completed, provide the Veteran's claims file to a medical reviewer - specifically, a physician of suitable background and experience to determine whether the Veteran's death was due to gastroesophageal cancer (also claimed as esophageal duodenal cancer) and whether any such cancer was likely caused by in-service exposure to Agent Orange. 
		
The reviewer must specifically acknowledge receipt and review of the claims folder and a copy of this remand. Although the reviewer has an independent responsibility to review the entire claims file, his or her attention is called to the January 2008 death certificate noting possible Agent Orange contribution to the Veteran's death. The examiner must discuss that notation, as well as any other pertinent medical evidence of evidence, in rendering an opinion.

The examiner must explain his or her reasoning for the medical opinion provided AND address the Appellant's contentions that the Veteran's cancer resulted from his (presumed) in-service inhalation of Agent Orange. If the examiner is not able to provide an opinion, he or she should explain why.

7. Readjudicate the Appellant's claim. If the benefit sought on appeal remains denied, the Appellant and her authorized representative must be provided a supplemental statement of the case (SSOC). The SSOC must set forth that any additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


